DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/GB2017/051618 06/05/2017, which claims priority to UNITED KINGDOM 1609790.9 filed 06/03/2016 and UNITED KINGDOM 1620690.6 filed 12/05/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 11, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Status of the Claims 
 Claims 1, 5, 6, 8-12,16-17 and 19-27 are under examination as being directed to the elected species recited below.
The elected species under examination are:
	Compound: 2R,6R-hydroxynorketamine or a pharmaceutically acceptable salt
thereof
	• Formulation: Solid oral dosage form
	• Species of depressive disorder: Major depressive disorder/major depression

Response to Arguments
	Applicant’s amendments and accompanying arguments, filed Feb 11, 2022, have been considered. Based on the filed affidavit, amended claims and arguments, the previous rejections have been withdrawn and new rejections issued below. Paul discloses teachings pointing to the use of HNK metabolite as noted below.
	The newly cited 830 patent points to specific embodiments of an oral (solid) formulation of HNK as claimed (see claims 1-2 and 9), where it notes oral formulations are known to be solid formulations as claimed as specifically noted in the claims of the 830 patent as described therein. Accordingly, the 830 patent is cited by the examiner in the new rejection below as it specifically addresses certain aspects of the Affidavit and Attorney response guiding one of skill in the art to solid oral dosed formulations, in the specific oral doses as claimed, thus providing a rationale to one of ordinary skill in the art to predictably arrive at the claimed invention, in combination with the newly cited Pittman reference.
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 5, 6, 8-9, 16-17, 19-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
	Pittman et al. Pharmacology, Biochemistry and Behavior 139 (2015) 158–162 
	In view of Paul et al. (R,S)-Ketamine Metabolites (R,S)-norketamine and 
(2S,6S)-hydroxynorketamine Increase the Mammalian Target of Rapamycin Function, Anesthesiology 2014; 121:149-59
	US 9867830 (the 830 patent) and
	US 5708035 (035 patent).
	Claims 1 and 20 is/are directed to a method of treating a depressive disorder in a patient comprising: 
	administering to said patient a solid oral dosage form comprising 2R,6R-hydroxynorketamine (HNK) or a pharmaceutically acceptable salt thereof, or a prodrug of 2R,6Rhydroxynorketamine having a structure of Formula lb, or a pharmaceutically acceptable salt thereof and 
	administering a serotonin modulator
	wherein said compound and said serotonin modulator are administered sequentially or separately, and used as first line therapy (claim 20).
	Regarding claims 1 and 20, 2R,6R-hydroxynorketamine (HNK) is a known derivative/ metabolite of ketamine, see specification, page 1 first paragraph, FIELD OF THE INVENTION.
	Regarding claims 1 and 20, Ketamine, which as described by Pittman is a dissociative anesthetic, where there is evidence that it exerts rapid and moderately sustained antidepressant-like effects at subanesthetic doses in patients with major depression, see Pittman, page 158, first column, first paragraph. 
	Pittman provides evidence that in an animal model, ketamine has been shown to augment the antidepressant effects of the serotonin modulator, fluoxetine, see abstract. Pittman teaches that sub chronic exposure to dosages of fluoxetine and ketamine reduced anxiety/depression like behaviors, leading to upregulation of serotonin synthesis and elevated whole-body cortisol levels, see abstract. It is noted Pittman does not disclose the ketamine metabolite, HNK, per se as claimed.
	As noted above, Pittman discloses a combination of ketamine and fluoxetine, but does not disclose HNK.  However, one of ordinary skill in the art would look towards Pittman and its teaching of ketamine and substituting ketamine with HNK, as Paul teaches the role that ketamine metabolites (including 2S,6S; and 2R,6R-hydroxynorketamine (HNK)) play in terms of the antidepressant effect.  Paul discloses the metabolism of ketamine into claimed metabolite HNK, either directly or indirectly via an intermediate, see page 149, columns 1-2 and Figure 1.

    PNG
    media_image1.png
    438
    379
    media_image1.png
    Greyscale


	Paul notes that (R,S) ketamine was developed as an anesthetic agent with initial findings that its metabolites, which is associated with the NMDA receptor (NMDAR), see page 150, column 1.  Paul teaches the metabolites, including HNK lack anesthetic activity, Id.
	Paul teaches the synaptogenesis and anti-depressive effects  in rats after ketamine administration is due to the activity of the metabolites such as HNK as claimed, see page 150, column 1.  Paul teaches that the metabolites of ketamine, (including elected species HNK) lack anesthetic activity, generally associated with ketamine, see page 150, column 1. Paul teaches that teaches the selective activity of the ketamine metabolites, including HNK, (not active at NMDAR, muscarinic and opioid receptors), Id.  Paul teaches they are potent and selective inhibitors of the alpha7-nAChR selective inhibitor, as per the rat models Id.
	Accordingly, one of ordinary skill in the art, based on the teachings of Pittman, would recognize that while combinations of ketamine and fluoxetine were demonstrated to have an anti-depressive effect, Paul provides a nexus and reasonable expectation of success to look towards the HNK metabolite, as it provides the anti-depressive effect associated with ketamine but without the anesthetic side effects associated with ketamine, see Paul page 150 as noted above.  Accordingly, one of ordinary skill in the art would have a rationale to substitute ketamine in the Pittman combination, with the metabolite HNK as per Paul and claimed by Applicant. 
	As HNK is claimed by claims 1 and 20, further reinforcing the teachings of Paul to look towards HNK to treat depression, the 830 patent specifically teaches pharmaceutical preparations containing 2R,6R hydroxynorketamine (HNK), a known ketamine, for the treatment of depression, see abstract. 

    PNG
    media_image2.png
    89
    138
    media_image2.png
    Greyscale

	Further, see where the 830 patent teaches the treatment of bipolar depression or major depression comprising administering a pharmaceutical composition containing an effective amount of a compound or a pharmaceutically acceptable salt thereof, together with a pharmaceutically acceptable carrier to a patient in need of such treatment, wherein the compound is (2R, 6R)-hydroxynorketamine (aka HNK), per claim 1. See also claims 10-11 specifying treatment of bipolar and major depressive disorder. But most specifically, see claim 2 wherein the compound is (2R,6R)-hydroxynorketamine. 
	As noted above, Pittman discloses a combination of ketamine and fluoxetine, but does not disclose HNK.  However, one of ordinary skill in the art would look towards Pittman and its teaching of ketamine and substituting ketamine with HNK, as Paul teaches the role that ketamine metabolites such as HNK, and the 830 patent discloses “that an active agents responsible for the therapeutic response to ketamine in patients is primarily due to (2R,6R)-hydroxynorketamine,” see column 1 lines 56-59. 
	In fact, the 830 patent discloses the administration of HNK together with an additional active ingredient, see claim 3. It is noted that the 830 patent discloses combinations, including fluoxetine, see column 16, line 14, as per the claimed invention and Pittman.
	Regarding claims 1 and 20 the limitation of a solid oral dosage form as claimed, the 830 patent specifies an oral dosage form containing about 0.2 mg to about 500 mg of the compound of claim 1 (such as HNK as claimed), see claim 9, where such dosage form is noted to be via an oral administration route, including a solid dosage form, see column 7, lines 16-20. See also col. 14, line 18 noting tablets, pills and capsules of its compounds, where taught by claims 1-2, is HNK as claimed for the treatment of bipolar and major depressive disorder. 
	The 830 patent points to specific embodiments of an oral (solid) formulation of HNK as claimed (see claims 1-2 and 9), where it notes oral formulations are known to be solid formulations as claimed as specifically noted in the claims of the 830 patent as described above.
	With regard to solid dosages of fluoxetine for claims 1 and 20, US 5708035 teaches that pure R-fluoxetine is known to possess antidepressant activity, see abstract and column 1, lines 13-16. The ‘035 patent teaches solid oral preparations including tablets and capsules, see column 10, lines 5-13. 
	Further, regarding the separate administration of HNK and a serotonin modulator (for example fluoxetine), it is noted that Pittman discloses distinct formulations of ketamine and fluoxetine were administered, see column 1, paragraph 3.  While Pittman discloses ketamine as opposed to HNK, as the 830 patent discloses HNK as being the metabolite responsible for the pharmacological activity of ketamine (see column 1) one of ordinary skill in the art would recognize that separate formulations of HNK and fluoxetine (serotonin modulator) are predictably obtained as claimed. 
	The rationale to support a finding of obviousness are the prior art elements (combination of HNK with fluoxetine as a serotonin modulator, as per Pittman, Paul 830 patent and the ‘035 patent) according to known methods (formulation of orally dosed formulations as per the 830 patent and ‘035 patent, orally dosed fluoxetine, to treat depression) to predictably arrive at the claimed invention.
	Regarding claim 5 and the limitation of a solid oral dosage form that comprises between 10 mg and 100 mg of HNK, the 830 patent specifically teaches “wherein the composition is formulated as an oral dosage form containing about 0.2 mg to about 500 mg of the compound,” see claim 9.
	Regarding crystalline forms of HNK as per claim 6, the 830 patent discloses said crystalline forms of an active agents are known, see column 7, line 8. 
	With regard to claims 8 and 9 and the limitations of a tablet, capsule and one or more diluents, the 830 patent teaches capsules and tablets, See also col. 14, line 18 noting tablets, pills and capsules of its compounds. See also column 14, starting at line 24 disclosing various excipients. 
	Regarding claims 16-17 and the limitations of the serotonin modulators listed therein, the 830 patent teaches serotonin modulators (antidepressant drugs), including Citalopram, Escitalopram, Paroxetine, Fluoxetine, Sertraline, Duloxetine, and Venlafaxine, see column 16, lines 14-24. 
	Regarding claim 19 and the treatment of major depression, bipolar depression type 1, bipolar depression type 2, bipolar depression, or obsessive-compulsive disorder comorbid with depression, the 830 patent teaches the treatment of bipolar depression or major depression comprising administering a pharmaceutical composition containing an effective amount of a compound or a pharmaceutically acceptable salt thereof, together with a pharmaceutically acceptable carrier to a patient in need of such treatment, wherein the compound is (2R, 6R)-hydroxynorketamine (aka HNK), per claim 1. See also claims 10-11 specifying treatment of bipolar and major depressive disorder. But most specifically, see claim 2 wherein the compound is (2R,6R)-hydroxynorketamine (HNK). 
	Regarding claim 20 and the limitation of first line therapy, the 830 patent defines what is generally accepted and known as a favorable response (aka first line therapy) for depression as a 50% or greater reduction in a depression ratings scale score over the course of a clinical trial, see column 7, last paragraph. See also column 7, last paragraph and claim 4, where a goal of treatment is wherein a decrease in depressive symptoms is the achievement of a 50% or greater reduction of symptoms identified on a depression symptom rating scale, or a score less than or equal to 7 on the HRSDn, or less than or equal to 5 on the QID-SRie, or less than or equal to 10 on the MADRS, where notice is taken that these goals are first line goals of therapy.
	 Regarding claims 21-23 and the limitations of tartrate salts, the 830 patent discloses tartaric salts as claimed, see column 8, line 45. With regard to the teaching of the particular optical rotation of said salt, as there is only Levo- or dextro- rotation of said salts, a teaching of tartaric salt would necessarily include those of the L rotation. 
	Regarding claim 24 and the separate administration of HNK and a serotonin modulator (for example fluoxetine), it is noted that Pittman discloses distinct formulations of ketamine and fluoxetine were administered to test subjects, see column 1, paragraph 3.  While Pittman discloses ketamine as opposed to HNK, as the 830 patent discloses HNK as being the metabolite responsible for the pharmacological activity of ketamine (see column 1) one of ordinary skill in the art would recognize that separate formulations of HNK and fluoxetine (serotonin modulator) are predictably obtained as claimed.
	Regarding claims 26-27 and the limitations of wherein the solid pharmaceutical formulations can be swallowed whole and which can be chewed and swallowed, while the 830 patent discloses tablets, pills and capsules for oral administration, it does not necessarily recite the limitations of being swallowed whole or chewed and then swallowed. However, such limitations would necessarily be properties present in tablets, capsules and pills taught by the 830 patent. One of ordinary skill in the art would recognize that orally dosed tablets, pills and capsules all have the property of being swallowed whole or chewed and then swallowed.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

	Claim(s) 10-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
	Pittman et al. Pharmacology, Biochemistry and Behavior 139 (2015) 158–162 
	In view of Paul et al. (R,S)-Ketamine Metabolites (R,S)-norketamine and 
(2S,6S)-hydroxynorketamine Increase the Mammalian Target of Rapamycin Function, Anesthesiology 2014; 121:149-59
	US 9867830 (the 830 patent) and
	US 5708035 (035 patent) as applied to claims 1, 5, 6, 8-9, 16-17, 19-24 and 26-27, in further view of US Pub 20140079740 (US Pub ‘740)
	As noted above, the combination of Pittman, Paul, the 830 patent  and the ‘035 patent, disclose and render obvious the teachings of claims 1, 5, 6, 8-9, 16-17, 19-24 and 26-27. With regard to claims 10-11 and 25, they are rejected as noted below. 
	With regard to claims 10-11, US Pub ‘740 teaches solid orally dosed ketamine tablets comprising microcrystalline cellulose (MCC), see paragraph 46. See also comparative examples 1-4 from paragraphs 374-383.
	Regarding claim 25 and sequential administration, US Pub 740 discloses film and tablet formulations of ketamine, i.e., solid oral dosage forms, (see paragraph 2), where such solid oral formulations can be co-administered in combinations of two more compounds, both simultaneously and sequentially, see paragraph 256.
	The rationale to support a finding of obviousness are the prior art elements (combination of HNK with fluoxetine as a serotonin modulator, as per Pittman, Paul, the 830 patent and the ‘035 patent) according to known methods (the formulations and sequential administration of US Pub 740) to predictably arrive at the claimed invention.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
	Pittman et al. Pharmacology, Biochemistry and Behavior 139 (2015) 158–162 
	In view of Paul et al. (R,S)-Ketamine Metabolites (R,S)-norketamine and 
(2S,6S)-hydroxynorketamine Increase the Mammalian Target of Rapamycin Function, Anesthesiology 2014; 121:149-59
	US 9867830 (the 830 patent) and
	US 5708035 (035 patent) as applied to claims 1, 5, 6, 8-9, 16-17, 19-24 and 26-27, in further view of WO 2014 169272 (WO 272).
	As noted above, the combination of Pittman, Paul, the 830 patent and the ‘035 patent disclose and render obvious the teachings of claims 1, 5, 6, 8-9, 16-17, 19-24 and 26-27. With regard to claim 12, it is rejected as noted below. 
	As required by claim 12 where one of the constituents of the capsule gel is selected from the group of gelatin and HPMC, WO 272 discloses that capsules may consist of a hard shell such as gelatin, see paragraph 74.  It is noted that WO 272 is directed to pharmaceutical formulations of ketamine, see claim 33. One of skill in the art would have a rationale to apply the teachings of WO 272 to those of the other cited art as Pittman and Paul disclose combination therapy of HNK with fluoxetine, as HNK is a known metabolite and/or derivative of ketamine.
	The rationale to support a finding of obviousness are the prior art elements (combination of HNK with fluoxetine as a serotonin modulator, as per Pittman, Paul, the 830 patent and the ‘035 patent) according to known methods (where the capsule formulation is taught by WO 272) to predictably arrive at the claimed invention.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
	In light of the filing of the RCE and accompanying amendments and attorney arguments, new rejections have been issued as noted above. The Attorney response states the prima facie case is not established and that it has provided an attached Rule 132 Declaration.
	The Attorney response argues that WO 229 fails to disclose a solid oral dosage form, as the Attorney response argues the two claims from WO 229 are mere “claim drafting” and do not point toward a claimed invention, where the Attorney response notes the obviousness rejection is a result of picking and choosing from the cited references.  The response points to two examples. The response states that claim 5 “teaches away two-thirds more than it allegedly teaches toward.” Additionally, the response states that claim 7 “does not cover the compounds recited in the present claims.”  
	The Attorney response argues that argues that US Pub 740 fails to teach an oral formulation, or frankly even a method of treating depression. The response notes particular distinctions from secondary reference US Pub 740 and states it corroborates the no showing of obviousness of WO 229. 
	The response quotes Us Pub 740 to note oral administration of ketamine has been used for treatment of chronic pain but with poor success. The response states it better supports a finding of nonobviousness.  
	In response to the Attorney response, it is noted that the teachings of Paul and  the 830 patent point with certain predictability and preciseness the aspects of the claimed invention the response argues is missing from the cited art.
	As noted above, Paul teaches the basis to look towards to use HNK vs ketamine as the choice of compound for the treatment of depression, see discussion above, as per page 150, column 1 of Paul. As discussed with detail above, Paul provides a rationale to look towards HNK for its selective anti-depressant effect, as it recognizes that any anti-depressant effect of ketamine is due to its metabolites, such as HNK, and the selective receptor behavior of said metabolites (not active at NMDA receptor, alpha3, beta 4 nicotinic acetylcholine receptor, muscarinic and opioid receptors, but active at alpha7-nAChR). See page 150, column 1 of Paul.
	The 830 patent specifically points to and teaches the claimed compound a method of treating major depression or bipolar depression (see claims 1, 5, 10 and 11 noting the claimed compound along with a mere handful of ketamine metabolites/analogs), wherein the compound is (2R,6R)-hydroxynorketamine (see claim 2 specifically, but also claim 1 and 5); wherein the compound is administered together with an additional active agent (see claims 3 and 6); demonstrates a 50% or greater reduction of symptoms identified on a depression rating scale (indicative of first line therapy, see claim 4; formulated for oral delivery (see claim 7); wherein said oral dosage composition is formulated as an oral dosage form containing about 0.2 mg to about 500 mg of the compound (see claim 9). 
	Accordingly, rather mere picking and choosing from the cited prior art as per the Attorney response, the Paul and the 830 patent is indicative of what was known to one of ordinary skill in the art to established the prima facie case of obviousness. 
	The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell. 
	The teachings of the 830 patent in combination with those of Pittman and other cited art, as spelled out above, provide the skilled artisan the reasonable expectation of success to arrive at the prima facie case of obviousness. 
	The Affidavit states that “. . . . . . ., one of ordinary skill in the art is aware that while oral bioavailability depends on several factors including aqueous solubility, drug permeability, dissolution rate, first-pass metabolism, pre-systemic metabolism, and susceptibility to efflux mechanisms.” Example 6 is cited by Applicant as indicative of the oral availability of HNK as argued by the Attorney. See paragraph 4.
	The Examiner notes that paragraph 5-6, explain the basis of oral bioavailability, the basis of HNK metabolism being based on phase II, not phase I metabolism,  and the conclusion “Accordingly it is surprising or unexpected that 2R,6R-hydroxynorketamine has high oral bioavailability.” See also Attorney arguments of page 8. 
	The Examiner notes the Affidavit’s statement that “first line therapy” is defined in the specification as per paragraph  70 and the Affidavit’s statements of fact regarding ketamine only an intravenous formulation for administration. See paragraph 7.
	In response to the Attorney response, it is noted that the teachings of the 830 patent point with certain predictability and preciseness the aspects of the claimed invention the response argues is missing from the cited art.
	The 830 patent specifically points to and teaches the claimed compound a method of treating major depression or bipolar depression (see claims 1, 5, 10 and 11 noting the claimed compound along with a mere handful of ketamine metabolites/analogs), wherein the compound is (2R,6R)-hydroxynorketamine (see claim 2 specifically, but also claim 1 and 5); wherein the compound is administered together with an additional active agent (see claims 3 and 6); demonstrates a 50% or greater reduction of symptoms identified on a depression rating scale (indicative of first line therapy, see claim 4; formulated for oral delivery (see claim 7); wherein said oral dosage composition is formulated as an oral dosage form containing about 0.2 mg to about 500 mg of the compound (see claim 9). 
	Accordingly, rather mere picking and choosing from the cited prior art as per the Attorney response, the 830 patent is indicative of what was known to one of ordinary skill in the art to established the prima facie case of obviousness.
	The Affidavit details the solubility, oral bioavailability,  correlation between permeability coefficient, Phase I and Phase II metabolism of HNK as noted above. Based on these statements, the Affidavit makes the statement that HNK high oral bioavailability is surprising or unexpected. 
	In response, as detailed in the above rejection, Paul and the 830 patent provides guidance to one of ordinary skill in the art regarding that would teach, suggest and motivate one of ordinary skill in the art to orally dose the claimed HNK compound for the treatment of depression (major and bipolar) as per the claimed invention.  Such guidance is per the 830 patent claims which specify the claimed invention, including combinations as claimed, as well specific oral dosages as claimed, to predictably arrive at the claimed invention. Paul specifically teaches any anti-depressant effect of ketamine is due to the metabolites, such as the claimed HNK metabolite, as it is selective for specific receptors as noted above, vs. ketamine. Further, the Pittman provides a basis to establish the prima face case as it is established that ketamine (the precursor to HNK) in suboptimal doses for anesthesia, combined with the serotonin modulator, effectively treat test subjects.  
	While the Affidavit provides states that HNK undergoes phase II glucuronidation metabolism and then makes the statement it is known in the art that Phase II metabolites generally are more polar and excreted via the kidneys, Applicant’s statements that HNK high oral bioavailability is contrasted by a teaching of prior art noting oral dosing of HNK to treat the claimed conditions of depressive disorders.  
	It is pointed out that the 804 patent does not detail the issues regarding phase II metabolism, solubility etc., that the Affidavit points to.  However, the examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell.
	These teachings of the 804 patent and particularity with which the claims point to oral dosing of HNK to treat the same disorder as claimed, provide a reasonable expectation of success to render the invention obvious.  

Conclusion
In summary, no claims are allowed. 


Common Ownership of Claimed Invention Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629